DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
               
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  
Claims 1 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Duan et al (US Pub 20160034038) in view of Jakobs (US Pat 6097373).

Regarding Claim 1, Duan discloses a method for controlling a first device that includes a sensing unit, comprising:  
receiving a laser beam that is scanned over a plurality of photosensitive diodes in the sensing unit of the first device (Fig 1, Fig 2, paragraphs [22][29] where a system receives a laser beam (e.g. from a laser pointer) that is scanned over a plurality of photosensitive diodes 10 in a sensing unit 1 of a first device);  
identifying a trajectory of the laser beam along the sensing unit based on receipt of the laser beam by the plurality of photosensitive diodes (Fig 1, Fig 2, paragraphs [22][29][31] where the system identifies a trajectory (motion track) of the laser beam (e.g. from a laser pointer) along the sensing unit 1 based on receipt of the laser beam (e.g. from a laser pointer) by the plurality of photosensitive diodes 10);  
comparing the trajectory to a plurality of pre-defined gesture strokes to identify a first gesture stroke most closely matching the trajectory (Fig 1, Fig 2, paragraphs [22][29][31][32] where the system compares the trajectory (motion track) to a plurality of pre-defined motion tracks (gesture strokes) to identify a first motion track (gesture stroke) most closely matching the trajectory (motion track)); and 
performing a pre-defined action associated with the first gesture stroke (Fig 1, Fig 2, paragraphs [22][29][31][32][33] where the system performs a pre-defined action (control instruction) associated with the first motion track (gesture stroke)).  
Duan fails to explicitly disclose the sensing unit 1 with the plurality of photosensitive diodes 10 being a photovoltaic array with a plurality of photovoltaic cells.
However, Jakobs discloses  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Duan, with the teachings of the sensing unit 58 as described in Jakobs. The motivation being is that as shown a sensing unit 58 with a plurality of photosensitive diodes 60 can be a photovoltaic array with a plurality of photovoltaic cells and one of ordinary skill in the art can implement this concept into the system as described in Duan and have the sensing unit 1 with the plurality of photosensitive diodes 10 being a photovoltaic array with a plurality of photovoltaic cells i.e. as an alternative so that the system uses photovoltaic cells instead of photosensitive diodes for the purpose of converting light into electrical energy since photovoltaic cells and photosensitive diodes are equivalent/interchangeable and which modification is a simple substitution of a known type of sensing unit for another, namely, for the same purpose and for optimization and which modification does not change the normal operation of the system and yields predictable results.   

Regarding Claim 14, Duan as modified by Jakobs also discloses the method wherein the laser beam is an unmodulated laser beam (Duan Fig 1, Fig 2, paragraphs [22][29][31][32][33] where the laser beam (e.g. from a laser pointer) is an unmodulated laser beam).  

Claims 2-3, 5-7 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Duan et al (US Pub 20160034038) in view of Jakobs (US Pat 6097373) in further view of Altan et al (US Pub 20100266290).

Regarding Claim 2, Duan as modified by Jakobs fails to explicitly disclose the method wherein the first device is a satellite in Earth orbit.
However, Altan discloses  
a first device being a satellite in Earth orbit (Fig 1, paragraphs [18][24] where a first device 100 having a photovoltaic array 104 is a satellite in Earth orbit). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Duan as modified by Jakobs, with the teachings of the first device 100 as described in Altan. The motivation being is that as shown a first device 100 having a photovoltaic array 104 can be a satellite in Earth orbit and one of ordinary skill in the art can implement this concept into the system as described in Duan as modified by Jakobs and have the first device having a photovoltaic array (sensing unit 1) being a satellite in Earth orbit i.e. as an alternative so that the system is applied in a satellite for performing satellite remote control using motion tracks from a remote laser and where this combination is made because the systems use similar elements such as lasers and  photovoltaic arrays and which modification is a simple implementation of a known concept of a known first device 100 into a known system for its improvement and for optimization and which modification yields predictable results.      
  
Regarding Claim 3, Duan as modified by Jakobs and Altan also discloses the method wherein the laser beam is received from a second satellite in Earth orbit (Altan Fig 1, Fig 5, paragraphs [18][24][40] where a laser beam (i.e. from a laser 502) is received at a first satellite 508 from a second satellite 504 in Earth orbit).  

Regarding Claim 5, Duan as modified by Jakobs and Altan also discloses the method wherein the pre-defined action triggers operation of a secondary propulsion unit of the satellite (Altan Fig 1, Fig 2, paragraphs [18][24][26][27] where a pre-defined action triggers operation of a secondary propulsion unit (e.g. 120 or 122) of the satellite 100).   

Regarding Claim 6, Duan as modified by Jakobs and Altan also discloses the method wherein the pre-defined action includes an impulse maneuver (Altan Fig 1, Fig 2, paragraphs [18][24][26][27] where a pre-defined action includes an impulse maneuver (e.g. via 120 or 122) in the satellite 100).  

Regarding Claim 7, Duan as modified by Jakobs and Altan also discloses the method wherein the pre-defined action includes an attitude control maneuver (Altan Fig 1, Fig 2, paragraphs [18][24][26][27] where a pre-defined action includes an attitude control maneuver (e.g. via 120 or 122) in the satellite 100).
  
Regarding Claim 13, Duan as modified by Jakobs fails to explicitly disclose the method wherein the pre-defined action causes the first device to move in predefined manner using a propulsion system in the first device.  

a pre-defined action causing a first device to move in predefined manner using a propulsion system in the first device (Fig 1, Fig 2, paragraphs [18][24][26][27] where a pre-defined action causes a first device 100 (satellite) having a photovoltaic array 104 to move in a predefined manner using a propulsion system (e.g. via 120 or 122) in the first device 100).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Duan as modified by Jakobs, with the teachings of the first device 100 as described in Altan. The motivation being is that as shown a first device 100 having a photovoltaic array 104 can be a satellite that moves in a predefined manner (e.g. via 120 or 122) according to a pre-defined action and one of ordinary skill in the art can implement this concept into the system as described in Duan as modified by Jakobs and the first device being a satellite that moves in a predefined manner (e.g. via 120 or 122) according to a pre-defined action i.e. as an alternative so that the system is applied in a satellite for performing satellite remote control using motion tracks from a remote laser and where this combination is made because the systems use similar elements such as lasers and  photovoltaic arrays and which modification is a simple implementation of a known concept of a known first device 100 into a known system for its improvement and for optimization and which modification yields predictable results.      

Claims 4 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Duan et al (US Pub 20160034038) in view of Jakobs (US Pat 6097373) in further view of Altan et al (US Pub 20100266290) in further view of Thangavelautham et al (US Pub 20170141849).

Regarding Claim 4, Duan as modified by Jakobs and Altan fails to explicitly disclose the method wherein the laser beam is received from a ground station.   
However, Thangavelautham discloses  
a laser beam being received from a ground station (Fig 1A, paragraph [51] where a laser beam (i.e. from a laser 112) is received at a satellite 150 from a ground station 105). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Duan as modified by Jakobs and Altan, with the teachings of the satellite 150 as described in Thangavelautham. The motivation being is that as shown a laser beam (i.e. from a laser 112) can be received at a satellite 150 from a ground station 105 and one of ordinary skill in the art can implement this concept into the system as described in Duan as modified by Jakobs and Altan and have the laser beam (i.e. from a laser) being received at the satellite 100 from a ground station 105 i.e. as an alternative so that a ground operations center better direct a laser beam to a satellite for high precision and improves the satellite remote control and which modification is a simple implementation of a known concept of a known satellite 150 into a known system for its improvement and for optimization and which modification yields predictable results.     

Regarding Claim 10, Duan as modified by Jakobs and Altan fails to explicitly disclose the method wherein the satellite is a CubeSat.  
However, Thangavelautham discloses  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Duan as modified by Jakobs and Altan, with the teachings of the satellite 150 as described in Thangavelautham. The motivation being is that as shown a satellite 150 can be a CubeSat and one of ordinary skill in the art can implement this concept into the system as described in Duan as modified by Jakobs and Altan and have the satellite 100 be a CubeSat i.e. as an alternative so as to have a satellite that is modular and miniaturized and which allows for testing and research and which modification is a simple implementation of a known concept of a known satellite 150 into a known system for its improvement and for optimization and which modification yields predictable results.    

Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Duan et al (US Pub 20160034038) in view of Jakobs (US Pat 6097373) in further view of Altan et al (US Pub 20100266290) in further view of Visher (US Pat 4375697).

Regarding Claim 8, Duan as modified by Jakobs and Altan also discloses the method wherein the first device is a follower satellite and the laser beam is received from a second satellite that is a leader satellite (Altan Fig 1, Fig 5, paragraphs [18][24][40] where a first device 508 is a follower satellite and a laser beam (i.e. from a laser 502) is received from a second satellite 504 that is a leader satellite).  
Duan as modified by Jakobs and Altan fails to explicitly disclose pre-defined gesture strokes specify a satellite formation flying mode.

a pre-defined control specifies a satellite formation flying mode (Fig 1, col 8 lines 40-53 where a pre-defined control (e.g. received at satellite 21 from satellite 30) specifies a satellite formation flying mode).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Duan as modified by Jakobs and Altan, with the teachings of the pre-defined control as described in Visher. The motivation being is that as shown a pre-defined control (e.g. received at satellite 21 from satellite 30) can specify a satellite formation flying mode and one of ordinary skill in the art can implement this concept into the system as described in Duan as modified by Jakobs and Altan and have a pre-defined control (gesture stroke) (e.g. received at satellite 508 from satellite 504) that specifies a satellite formation flying mode i.e. as an alternative so as to have a communication between satellites that communicates a formation mode and corrects for misalignments in the formation and which modification is a simple implementation of a known concept of a known pre-defined control into a known system for its improvement and for optimization and which modification yields predictable results.     
 
Regarding Claim 9, Duan as modified by Jakobs and Altan and Visher also discloses the method wherein the satellite formation flying mode is selected from the group consisting of a long track formation flying, projected circular formation flying and circular formation flying (Visher Fig 1, col 8 lines 40-53 where the satellite formation flying mode is a circular formation flying (as shown in Fig 1)).   

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Duan et al (US Pub 20160034038) in view of Jakobs (US Pat 6097373) in further view of Dennard et al (US Pub 20130002539).

Regarding Claim 11, Duan as modified by Jakobs also discloses the method wherein each of the plurality of pre-defined gesture strokes specifies a different maneuver (Duan Fig 1, Fig 2, paragraphs [22][29][31][32][33] where each of the plurality of pre-defined motion tracks (gesture strokes) specifies a different maneuver (operation)).   
Duan as modified by Jakobs fails to explicitly disclose additional pre-defined gesture strokes specify cancellation, redo and undo of the maneuvers.
	However, Dennard discloses 
additional pre-defined gesture strokes specify cancellation, redo and undo of maneuvers (Fig 6a, Fig 6b, where additional pre-defined gestures (gesture strokes) specify cancellation (EXIT), redo (REDO) and undo (UNDO) of maneuvers (operations)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Duan as modified by Jakobs, with the teachings of the pre-defined gestures as described in Dennard. The motivation being is that as shown additional pre-defined gestures (gesture strokes) can specify cancellation (EXIT), redo (REDO) and undo (UNDO) of maneuvers (operations) and one of ordinary skill in the art can implement this concept into the system as described in Duan as modified by Jakobs and have the system with additional pre-defined gestures (gesture strokes) that specifies cancellation (EXIT), redo (REDO) and undo (UNDO) of the maneuvers (operations) i.e. as an alternative so that the system uses an increased number of gestures for an increased number of control instructions in order to improve control and .    

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Duan et al (US Pub 20160034038) in view of Jakobs (US Pat 6097373) in further view of Segal et al (US Pat 6396523).

Regarding Claim 12, Duan as modified by Jakobs fails to explicitly disclose the method wherein additional pre-defined gesture strokes specify a record macro command, a play macro command and a stop macro command.  
	However, Segal discloses
additional pre-defined gesture strokes specify a record macro command, a play macro command and a stop macro command (Fig 2, where additional pre-defined gestures (e.g. 22 or 24) (gesture strokes) specify a record macro command (line 14), a play macro command (line 9) and a stop macro command (line 11)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Duan as modified by Jakobs, with the teachings of the pre-defined gestures (e.g. 22 or 24) as described in Segal. The motivation being is that as shown additional pre-defined gestures (e.g. 22 or 24) (gesture strokes) can specify a record macro command (line 14), a play macro command (line 9) and a stop macro command (line 11) and one of ordinary skill in the art can implement this concept into the system as described in Duan as modified by Jakobs and have the system with additional pre-defined gestures (e.g. 22 or 24) (gesture strokes) that specifies a record macro command (line 14), a play macro command (line 9) and a stop macro command .   

Claims 15 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Duan et al (US Pub 20160034038) in view of Jakobs (US Pat 6097373) in further view of Pigeon et al (US Pub 20190229558).

Regarding Claim 15, Duan as modified by Jakobs fails to explicitly disclose the method wherein the laser beam is a modulated laser beam that is modulated with data and further comprising extracting the data after receipt of the modulated laser beam by the photovoltaic array.  
	However, Pigeon discloses 
a laser beam being a modulated laser beam that is modulated with data and further comprising extracting the data after receipt of the modulated laser beam by a photovoltaic array (Fig 2A, paragraph [57] where a laser beam (i.e. from a laser 4) is a modulated laser beam that is modulated with data (Message) and further comprises extracting the data (Message) after receipt of the modulated laser beam by a photovoltaic array 12).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Duan as modified by Jakobs, with the teachings of the modulated laser beam as described in Pigeon. The motivation being is that as shown a laser beam (i.e. from a laser 4) can be a modulated laser beam that is modulated with 

Regarding Claim 18, Duan as modified by Jakobs fails to explicitly disclose the method further comprising extracting power from the laser beam that is received for powering the first device.  
However, Pigeon discloses 
extracting power from a laser beam that is received for powering a first device (Fig 2A, paragraph [57] where a photovoltaic array 12 extracts power from a laser beam (i.e. from a laser 4) that is received for powering a first device 20).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Duan as modified by Jakobs, with the teachings of the laser beam as described in Pigeon. The motivation being is that as shown a photovoltaic array 12 can extract power from a laser beam (i.e. from a laser 4) that is received for .   

Claims 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Duan et al (US Pub 20160034038) in view of Jakobs (US Pat 6097373) in further view of Pigeon et al (US Pub 20190229558) in further view of Anson et al (US Pub 20100259486).

Regarding Claim 16, Duan as modified by Jakobs and Pigeon fails to explicitly disclose the method wherein the data is encrypted and a passcode for decryption is specified by a gesture stroke.  
However, Anson discloses 
data being encrypted and a passcode for decryption is specified by a gesture stroke (Fig 1, paragraph [18] where data is encrypted (i.e. at a transmitting end user) and a passcode (key) for decryption is specified by a gesture (gesture stroke) (i.e. at a receiving end user)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Duan as modified by Jakobs and Pigeon, with the teachings 
 
Regarding Claim 17, Duan as modified by Jakobs fails to explicitly disclose the method wherein the laser beam is a modulated laser beam.  
However, Pigeon discloses 
a laser beam being a modulated laser beam (Fig 2A, paragraph [57] where a laser beam (i.e. from a laser 4) is a modulated laser beam that is modulated with data (Message)).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Duan as modified by Jakobs, with the teachings of the modulated laser beam as described in Pigeon. The motivation being is that as shown a laser beam (i.e. from a laser 4) can be a modulated laser beam that is modulated with 
Duan as modified by Jakobs and Pigeon fails to explicitly disclose the modulation specifying at least one characteristic of the pre-defined action of the first gesture stroke.    
However, Anson discloses  
a modulation specifying at least one characteristic of a pre-defined action of a first gesture stroke (Fig 1, paragraph [18] where data (i.e. modulated) (i.e. at a transmitting end user) specifies at least one characteristic of a pre-defined action (e.g. for encryption/decryption) of a first gesture (gesture stroke) (i.e. at a receiving end user)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Duan as modified by Jakobs and Pigeon, with the teachings of the encryption/decryption as described in Anson. The motivation being is that as shown data (i.e. modulated) (i.e. at a transmitting end user) can specify at least one characteristic of a pre-defined action (e.g. for encryption/decryption) of a first gesture (gesture stroke) (i.e. at a receiving end user) and one of ordinary skill in the art can .   

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Duan et al (US Pub 20160034038) in view of Jakobs (US Pat 6097373).

Regarding Claim 19, Duan as modified by Jakobs also discloses the method wherein a spatial resolution of the trajectory of the laser beam is equal to or less than an area encompassed by two of the photovoltaic cells (Duan Fig 1, Fig 2, paragraphs [22][29][31][32][33] where a spatial resolution of the trajectory (motion track) of the laser beam (e.g. from a laser pointer) is equal to or less than an area encompassed by two of the photosensitive diodes 10 (photovoltaic cells)).   
Duan as modified by Jakobs fails to explicitly disclose the area encompassed by two of the photovoltaic cells being an area encompassed by a single one of the photovoltaic cells.
However, it would have been obvious to one of ordinary skill in the art to modify the system as described in Duan as modified by Jakobs, and have instead of the area .   

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Duan et al (US Pub 20160034038) in view of Jakobs (US Pat 6097373) in further view of Thangavelautham et al (US Pub 20170141849).

Regarding Claim 20, Duan as modified by Jakobs fails to explicitly disclose the method wherein the first device is a robot.
However, Thangavelautham discloses  
a first device being a robot (Fig 1A, paragraph [51] where a first device 150 having a photovoltaic array 152 is a robot).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Duan as modified by Jakobs, with the teachings of the first device 150 as described in Thangavelautham. The motivation being is that as shown a first device 150 having a photovoltaic array 152 can be a robot and one of ordinary skill in the art can implement this concept into the system as described in Duan as modified 
 
 
Conclusion
Closest prior art relevant to the Applicant’s disclosure and not relied upon.

Lin et al (US Pat 6346933) Fig 1 teaches a system where a laser pointer 11 traces gestures on a screen 12, and a processor compares the gestures with pre-established gestures in order to determine and execute a command.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636